Citation Nr: 0007815	
Decision Date: 03/23/00    Archive Date: 03/28/00

DOCKET NO.  97-04 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a bilateral foot 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The appellant served on active duty in the United States Army 
from September 1945 to June 1946, with one year, six months 
and five days of prior unverified service in the Army.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a May 1996 rating decision of the 
Atlanta, Georgia, Department of Veterans Affairs (VA), 
Regional Office (RO), which denied entitlement to service 
connection for a bilateral foot disorder.


FINDINGS OF FACT

1.  Most of the appellant's service medical records are 
presumed lost and are unavailable for purposes of the 
adjudication of this claim.  Efforts undertaken by the RO to 
obtain these records from the National Personnel Records 
Center produced negative results.

2.  Available service medical records reflect that during 
service, the appellant was treated for metatarsalgia in 
December 1944.  In addition, a June 1946 separation 
examination noted his complaints of foot trouble in May 1946; 
callosities were noted over the fifth toe on that 
examination.

3.  The appellant's private treating physicians have opined 
in equivalent language that his long-standing problems with 
bilateral foot pain are related to metatarsalgia and 
callosities of the feet treated in service.


CONCLUSION OF LAW

Residuals of a bilateral foot disorder manifested by 
metatarsalgia, callosities of the feet with bilateral bunions 
and degenerative joint disease were incurred during active 
service.  38 U.S.C.A. §§ 1110, 5107(b) (West 1991); 38 C.F.R. 
§§ 3.102, 3.303(d) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the appellant has submitted 
evidence which is sufficient to justify a belief that this 
claim is well grounded.  38 U.S.C.A. 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  For the reasons set forth 
below, the evidence presented reflects that he has a current 
bilateral foot disability, and that he has presented 
competent evidence showing incurrence of the disability in 
service and a plausible basis to link the disability to his 
service experience in light of medical opinions of his 
private treating physicians and the relaxed evidentiary 
standards germane to this case, see O'Hare v. Derwinski, 
1 Vet. App. 365 (1991) (in case of lost service records, 
Board's duty to explain its reasons and bases and to accord 
the benefit of doubt is heightened).

Under pertinent law and VA regulations, service connection 
may be granted if the facts, shown by the evidence, establish 
that a disease or injury resulting in disability was incurred 
coincident with service in the Armed Forces, or if pre-
existing such service, was aggravated therein.  38 U.S.C.A. 
§§ 1110, 1111, 1131, 1153 (West 1991); 38 C.F.R. §§ 3.303, 
3.306 (1999).  Service connection may also be granted for 
certain enumerated disabilities on a presumptive basis, 
including organic diseases of the nervous system, see 38 
C.F.R. §§ 3.307, 3.309, or alternatively, with respect to any 
disease, if all the evidence establishes that the disease was 
incurred in service, see 38 C.F.R. § 3.303(d).

Furthermore, the Board must determine whether the evidence 
supports the claim or is in relative equipoise, with the 
claimant prevailing in either case, or whether the 
preponderance of the evidence is against the claim, in which 
case, service connection must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  If after consideration of 
all procurable evidence, a reasonable doubt arises as to 
service origin, degree of disability or any other point, such 
doubt shall be resolved in the claimant's favor.  38 C.F.R. 
§ 3.102 (1999).
Upon review of the evidence, the Board finds that service 
connection is warranted for residuals of a bilateral foot 
disorder manifested by metatarsalgia, callosities of the feet 
with bilateral bunions and degenerative joint disease.  The 
available service medical records reflect that during 
service, the appellant was treated for metatarsalgia in 
December 1944.  In addition, a June 1946 separation 
examination noted his complaints of foot trouble in May 1946; 
callosities were noted over the fifth toe on that 
examination.  Although there is no post service evidence of 
treatment of these conditions noted in service until many 
years later (1990), the appellant has provided credible 
testimony of long-standing problems with his feet, apart and 
separate from conditions affected his lower extremities 
caused by his diabetes, significant for recurrent callosities 
and bunions of the feet with related pain complaints and 
difficulty walking.  Bilateral lateral bunions and 
degenerative joint disease were found present as recently as 
March 1997 when the appellant was examined by VA for 
compensation purposes.  Further, the record on appeal 
reflects that his private treating physicians, Drs. Bhole' 
and Slate, recently opined in equivalent language that his 
long-standing problems with bilateral foot pain are related 
to the metatarsalgia and callosities of the feet treated in 
service.

As mentioned above, given the fact that a great portion of 
the appellant's service medical records are unavailable, the 
Board has a heightened obligation to explain its findings and 
conclusions and to consider carefully the benefit-of-the-
doubt rule under 38 U.S.C.A. § 5107(b).  O'Hare, 1 Vet. App. 
365, 367 (1991).  Further, the Board is of course aware that 
there is no competent medical evidence in this case showing 
treatment over the years since service for the bilateral foot 
problems until 1990.  However, in a merits-based review of 
the claim, applicable regulations provide that a postservice 
initial diagnosis of a disability may established entitlement 
to service connection.  As alluded to above, 38 C.F.R. 
§ 3.303(d) states that service connection may be granted for 
any disease diagnosed after service when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  Thus, under the 
circumstances of this case, wherein two private treating 
physicians have opined that the appellant's long-standing 
problems with his feet due to metatarsalgia and callosities 
of the feet with bilateral bunions and degenerative joint 
disease, it appears as likely as not that his current 
bilateral foot disorder was incurred during active duty and 
has remained intermittently chronic in the years after 
service.  As stated above, his contentions expressed on 
appeal are deemed by the Board to be highly credible and 
probative, and when read together with the medical opinions 
of Drs. Bhole' and Slate, are considered dispositive as to 
the question of medical evidence linking a condition noted in 
service with putative continuous symptomatology after 
service.  See Voerth v. West, 13 Vet. App. 117 (1999).

Accordingly, resolving all reasonable doubt in the 
appellant's favor, the Board concludes that a grant of 
service connection for a bilateral foot disorder manifested 
by metatarsalgia, callosities of the feet with bilateral 
bunions and degenerative joint disease is warranted.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for a bilateral foot disorder manifested 
by metatarsalgia, callosities of the feet with bilateral 
bunions and degenerative joint disease is granted.



		
	CHRISTOPHER P. KISSEL
	Acting Member, Board of Veterans' Appeals


 



